DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 08/04/2021 regarding claims 1-47 is fully considered. Of the above claims, claims 1-9 and 17-34 have been canceled; claims 35-47 have been withdrawn; claims 10, 13, 14, 35, 40, 42 and 46 have been amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 35-47 directed to invention B non-elected without traverse.  Accordingly, claims 35-47 are cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 35, canceled.
Claim 36, canceled.
Claim 37, canceled.
Claim 38, canceled.
Claim 39, canceled.

Claim 41, canceled.
Claim 42, canceled.
Claim 43, canceled.
Claim 44, canceled.
Claim 45, canceled.
Claim 46, canceled.
Claim 47, canceled.
Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 10-16 is the inclusion of method steps of a method of manipulating a substrate that include placing the substrate over a gas cushion table, where an edge of the substrate is aligned with a holder assembly along one side of the gas cushion table; bringing a bottom surface of the substrate in vertical proximity to a gripping member of the holder assembly; applying suction to the bottom surface of the substrate through the gripping member; and applying contact force on a top surface of the substrate to engage the substrate with the gripping member. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





20 October 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853